Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	The amendment filed 4/21/22 is acknowledged. Claims 1, 3-8, and 26-36 are now pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2009/0057289 to Williams.
	Referring to Figures 1 & 2, and ¶¶ [0051] & [0054], as recited in claim 1, Williams discloses “[a] heated hand garment [, i.e., glove,] comprising: a body [12] including a wrist [portion] and a plurality of [receptacles]... a heating element [32, 34, 38a-38e]... including a connecting portion [32]... on the wrist [portion], a first [receptacle] portion [38a] extending from one end of the connecting portion [32], and a second [receptacle] portion [38e] extending from an opposite end of the connecting portion [32], wherein the first [receptacle] portion [38a] is positioned on a first [receptacle] of the plurality of [receptacles], the second [receptacle] portion [38b] is positioned on a second [receptacle] of the plurality of [receptacles],” and the glove “body” has “a first side... positioned adjacent a palm of the hand of the user, and... the connecting portion [32] is positioned on the first side” (Fig. 1, somewhat obscured, but present). The examiner notes that even if Williams did not expressly discuss a connection portion on the first side, Figure 1 discloses it.
	Note that the Williams “connecting portion” 32 of the heater has the same structure and composition as the receptacle portions 38a-38e (see ¶ [0054]); that is, the connecting portion 32 is part of the heating element.
	As recited in claim 5, Williams discloses “five [receptacles], wherein the heating element further includes a third [receptacle] portion [38c], a fourth [receptacle] portion [38d], a fifth [receptacle] portion [38e]... positioned, respectively, on the five [receptacles]” (Fig. 1).
As recited in claim 6, Williams discloses “a receptacle... to receive the hand of the user, and... the heating element wraps... partially around the receptacle,” since each of heating elements 38a-38e does exactly this (Fig. 1).
As recited in claim 7, Williams discloses heating element receptacle portions [“digit sections”] that “extend from the connecting portion [32] to the.. end of the [receptacle]” (Figs. 1 & 3).
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams.
 Claim 8 differs from Williams only in calling for a stainless steel fiber yarn, where Williams expressly discusses only a silver fiber yarn (¶¶ [0008], [0012] & [0013]). Since stainless steel is a well known resistive heating fiber, however, and is considerably less expensive than silver, it would have been obvious to utilize a stainless steel fiber yarn.
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding the examiner’s indication of allowable subject matter in claim 3, and now in new claim 26, in view of the specification and drawings, interprets “at least one of the first digit portion or the second digit portion... positioned on the second side,” to require substantially all of the first digit portion or the second digit portion to be positioned on the second side. With this understanding, claims 26-36 are allowable.
Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. See the discussion of claim 2 above. Whether deliberate or not, Williams’ Figure 1 depicts bus 32 on the front of the glove wrist portion..
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (5712705669. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/30/22